Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Regarding Claim 1: 
1. A hydraulic tool comprising: 
a tool frame comprising: 
a piston adapted to exert a force in a distal direction; and 
a tool connecting portion; and 
a tool head comprising: 
an impactor adapted to apply the force to a workpiece; and 
a head connecting portion, 
wherein engagement of the tool connecting portion with the head connecting portion removably connects the tool head with the tool frame and engages the piston with the impactor, 
wherein the tool connecting portion comprises a T-shaped slot, wherein the piston at least partially protrudes within the T-shaped slot, 
wherein the head connecting portion comprises a ring connected with the tool head and two arms connected with the ring, wherein the arms extend in a proximal direction from the tool head wherein the arms are separated from one another by a gap between the arms extending a full width in a first direction perpendicular to the distal direction, wherein the arms form a T-shaped cross section sized to slide into the T-
wherein the gap is distal of the ring, and 
wherein the piston extends in the distal direction through the gap. 
Regarding Claim 19: 
19. A hydraulic tool comprising: 
a tool frame comprising: 
a piston adapted to exert a force in a distal direction; and 
a tool connecting portion; and 
a tool head comprising: 
an impactor adapted to apply the force to a workpiece; and 
a head connecting portion, 
wherein engagement of the tool connecting portion with the head connecting portion removably connects the tool head with the tool frame and engages the piston with the impactor, 
wherein the tool connecting portion comprises a T-shaped slot, wherein the T-shaped slot comprises two openings at opposing ends of the T-shaped slot along an insertion direction perpendicular to the distal direction, wherein the piston at least partially protrudes within the T-shaped slot; 
wherein the head connecting portion comprises two arms connected with the tool head and extending in a proximal direction separate from one another defining a gap between the arms, wherein the arms are separated from one another by a gap spanning 
wherein the head connecting portion and the tool connecting portion engage with one another by sliding the arms into the T-shaped slot along the insertion direction, and wherein the arms are adapted to slide into the T-shaped slot through one or the other of the two openings. 
Allowable Subject Matter
Claims 1, 5-9, 13-16 & 19 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725